            Case 2:17-cv-01731-TSZ Document 110 Filed 04/19/19 Page 1 of 4




 1                                                        THE HONORABLE THOMAS S. ZILLY

 2

 3

 4

 5
                                    U.S. DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
 7   STRIKE 3 HOLDINGS, LLC, a Delaware
     corporation,
 8                                                      NO. 2:17-cv-01731-TSZ
 9                            Plaintiff,
                                                        SUPPLEMENTAL DECLARATION
                                                        OF J. CURTIS EDMONDSON IN
10          vs.
                                                        SUPPORT OF DEFENDANT’S
11                                                      MOTION TO COMPEL
     JOHN DOE, subscriber assigned IP
                                                        PRODUCTION OF SOFTWARE OR
12   address 73.225.38.130,
                                                        EXCLUDE EXPERT AND LAY
                              Defendant.                TESTIMONY WHICH DEPENDS ON
13                                                      ITS RELABILITY
14
     JOHN DOE subscriber assigned IP
15   address 73.225.38.130,
16                            Counterclaimant,
17
            vs.
18
     STRIKE 3 HOLDINGS, LLC,
19
                              Counterdefendant.
20

21

22

23          I, J. Curtis Edmondson, hereby declare under the penalty of perjury under the laws of the

24   United States of America, the following:

25          1.     I am counsel of record in this case. I am a member of the bar of this Court and a

26   member of the Patent Bar. I have personal knowledge of the facts set forth in this declaration

27   SUPPLEMENTAL DECLARATION OF J. CURTIS
     EDMONDSON IN SUPPORT OF DEFENDANT’S
     MOTION TO COMPEL PRODUCTION OF SOFTWARE
     OR EXCLUDE EXPERT AND LAY TESTIMONY WHICH
                                                                    TERRELL MARSHALL LAW GROUP PLLC
     DEPENDS ON ITS RELABILITY - 1                                        936 North 34th Street, Suite 300
     CASE NO. 2:17-CV-01731-TSZ                                          Seattle, Washington 98103-8869
                                                                       TEL. 206.816.6603  FAX 206.319.5450
                                                                              www.terrellmarshall.com
             Case 2:17-cv-01731-TSZ Document 110 Filed 04/19/19 Page 2 of 4




 1   and could testify competently to them if called upon to do so.
 2           2.      I have searched my records and found no evidence that I ever issued a subpoena
 3   to IPP. And I have no recollection of ever having provided Emilie Kennedy a subpoena to IPP.
 4           3.      I have never seen the IPP code. I saw the MaverickEye code in prior cases, but it
 5   was never provided voluntarily. The code was produced only pursuant to court order.
 6           I declare under penalty of perjury under the laws of the United States that the foregoing
 7   is true and correct.
 8           EXECUTED this 19th day of April, 2019, at Hillsboro, Oregon.
 9

10                                                    /s/ J. Curtis Edmondson, WSBA #43795
                                                    J. Curtis Edmondson, WSBA #43795
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   SUPPLEMENTAL DECLARATION OF J. CURTIS
     EDMONDSON IN SUPPORT OF DEFENDANT’S
     MOTION TO COMPEL PRODUCTION OF SOFTWARE
     OR EXCLUDE EXPERT AND LAY TESTIMONY WHICH
                                                                      TERRELL MARSHALL LAW GROUP PLLC
     DEPENDS ON ITS RELABILITY - 2                                          936 North 34th Street, Suite 300
     CASE NO. 2:17-CV-01731-TSZ                                            Seattle, Washington 98103-8869
                                                                         TEL. 206.816.6603  FAX 206.319.5450
                                                                                www.terrellmarshall.com
            Case 2:17-cv-01731-TSZ Document 110 Filed 04/19/19 Page 3 of 4




 1                                    CERTIFICATE OF SERVICE

 2          I, Adrienne D. McEntee, hereby certify that on April 19, 2019, I electronically filed the

 3   foregoing with the Clerk of the Court using the CM/ECF system which will send notification of
 4   such filing to the following:
 5
                    Bryan J. Case, WSBA #41781
 6                  Email: bcase@foxrothschild.com
                    FOX ROTHSCHILD LLP
 7                  1001 Fourth Avenue, Suite 4500
                    Seattle, Washington 98154
 8
                    Telephone: (206) 624-3600
 9                  Facsimile: (206) 389-1708

10                  Lincoln D. Bandlow, Admitted Pro Hac Vice
                    Email: lbandlow@foxrothschild.com
11                  FOX ROTHSCHILD LLP
                    10250 Constellation Blvd., Suite 900
12
                    Los Angeles California 90067
13                  Telephone: (310) 598-4150
                    Facsimile: (310) 556-9828
14
                    John C. Atkin, Admitted Pro Hac Vice
15                  Email: jatkin@atkinfirm.com
                    THE ATKIN FIRM, LLC
16
                    55 Madison Avenue, Suite 400
17                  Morristown, New Jersey 07960
                    Telephone: (973) 285-3239
18
                    Attorneys for Plaintiff
19

20                  Joshua L. Turnham, WSBA #49926
                    E-mail: joshua@turnhamlaw.com
21                  THE LAW OFFICE OF JOSHUA L. TURNHAM PLLC
                    1001 4th Avenue, Suite 3200
22                  Seattle, Washington 98154
                    Telephone: (206) 395-9267
23                  Facsimile: (206) 905-2996
24
                    Attorneys for Non-Party Donald Isaksen, Jr.
25

26

27   SUPPLEMENTAL DECLARATION OF J. CURTIS
     EDMONDSON IN SUPPORT OF DEFENDANT’S
     MOTION TO COMPEL PRODUCTION OF SOFTWARE
     OR EXCLUDE EXPERT AND LAY TESTIMONY WHICH
                                                                    TERRELL MARSHALL LAW GROUP PLLC
     DEPENDS ON ITS RELABILITY - 3                                         936 North 34th Street, Suite 300
     CASE NO. 2:17-CV-01731-TSZ                                           Seattle, Washington 98103-8869
                                                                        TEL. 206.816.6603  FAX 206.319.5450
                                                                               www.terrellmarshall.com
           Case 2:17-cv-01731-TSZ Document 110 Filed 04/19/19 Page 4 of 4




 1        DATED this 19th day of April, 2019.

 2                                        TERRELL MARSHALL LAW GROUP PLLC
 3
                                          By: /s/ Adrienne D. McEntee, WSBA #34061
 4
                                            Adrienne D. McEntee, WSBA 34061
 5                                          Email: amcentee@terrellmarshall.com
                                            936 North 34th Street, Suite 300
 6                                          Seattle, Washington 98103-8869
                                            Telephone: (206) 816-6603
 7                                          Facsimile: (206) 319-5450
 8
                                          Attorneys for Defendant
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   SUPPLEMENTAL DECLARATION OF J. CURTIS
     EDMONDSON IN SUPPORT OF DEFENDANT’S
     MOTION TO COMPEL PRODUCTION OF SOFTWARE
     OR EXCLUDE EXPERT AND LAY TESTIMONY WHICH
                                                             TERRELL MARSHALL LAW GROUP PLLC
     DEPENDS ON ITS RELABILITY - 4                                     936 North 34th Street, Suite 300
     CASE NO. 2:17-CV-01731-TSZ                                       Seattle, Washington 98103-8869
                                                                    TEL. 206.816.6603  FAX 206.319.5450
                                                                           www.terrellmarshall.com
